DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on April 02, 2022.  Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14,1 5, 16, 17, 18, 20, 24 & 25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 9, 12, 23, 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., in view of (U.S. Patent Number 9,688,207 B1) to Pernici.
Regarding claim 1, Ackeret et al., discloses the device holder (See Figure 2), comprising: 
the removable attachment means (3, 9A, 9B & 9C) comprising the panel (i.e. End Portion of (3) in Figure 2) with an angled section (See Figure 14) attached at one end of the panel (i.e. End Portion of (3) in Figure 2) for secure and removable attachment within the gap formed between an adjustable steering column and the dashboard of the motor vehicle “(i.e. inasmuch as it is capable of this use with a vehicle having an appropriately sized and shaped gap)”; 
the support means (5 & 5A) adapted for temporary attachment of the portable device (1 & 1A), whereby the portable device (1 & 1A) can be temporarily secured to the support means (5 & 5A) for use (See Figure 2); and 
the pivotal hinge (6, 7, 8, 10 & 11) connecting the angled section to the support means (5 & 5A), wherein the angled sections extends away from the panel (i.e. End Portion of (3) in Figure 2) and positions the pivotal hinge (6, 7, 8, 10 & 11) above the gap during use; wherein the pivotal hinge (6, 7, 8, 10 & 11) defines the stowed position (See Figures 3, 5 & 15) and an operational position (See Figures 4, 6 & 7) for the support means (5 & 5A) with respect to the panel (3); 
wherein the support means (5 & 5A) and portable device (1 & 1A) when in the stowed position (See Figures 3 & 5) orients the portable device (1 & 1A) face down against the column to provide an unobstructed view of an instrument panel on the motor vehicle during use (See Figures 3 & 5), and 
wherein when in the operational position the support means (5 & 5A) and attached portable device (1 & 1A) are positioned in front of the instrument panel and orients the portable device (1 & 1A) to face the user (See Figures 4, 6 & 7).
However, Ackeret et al., lacks and does not explicitly disclose comprises the top gripping surface and the bottom gripping surface.  
Pernici et al., teaches the panel (802 & 803) comprises the top gripping surface (804) and the bottom gripping surface (805) for secure and removable attachment within the gap (See Figures 22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the top gripping surface and the bottom gripping surface as taught by Pernici et al., with the device holder of Ackeret et al., in order to prevent accidental slippage.

Regarding claim 6, Ackeret et al., discloses wherein the angled section (i.e. Sloped Portion of (3) in Figure 2) is adapted to extend through the vertical channel portion of the gap between the adjustable steering column and the dashboard during use.  

Regarding claim 7, Ackeret et al., discloses wherein the angled section (i.e. Bend Portion of (3) in Figure 2) is adapted to extend the pivotal hinge (6, 7, 8, 10 & 11) above an upper surface of the column during use (See Figures 4, 6 & 7).  

Regarding claim 9, Ackeret al., discloses wherein the angled section (i.e. Bent Portion of (3) in Figure 2) is adapted to extend the pivotal hinge (6, 7, 8, 10 & 11) above an upper surface of the column during use.
However, Ackeret et al., as modified by above lacks and does not explicitly disclose wherein the angle section (i.e. Bent Portion of (3) in Figure 2) is angled at between ninety and one hundred sixty degrees with respect to the main body of the panel (3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angle section (i.e. Bent Portion of (3) in Figure 2) angled at between ninety and one hundred sixty degrees with respect to the main body of the attachment panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, Ackeret et al., discloses the device holder (See Figure 2), comprising: 
the removable attachment means (3) designed for removable attachment in the gap formed between the adjustable steering column and the dashboard of the motor vehicle “(i.e. inasmuch as it is capable of this use with a vehicle having an appropriately sized and shaped gap)”, wherein the removable attachment means (3) comprising the conformable structure that is adapted to simultaneously conform to an upper surface of the steering column, an upper surface of a lower dashboard and the gap (2) for securing the device holder in place; 
the support means (5) defining the support panel (5A, 5B, 5C & 5D) for temporary placement of the portable device (1 & 1A) on the support panel (5A, 5B, 5C & 5D), whereby a smartphone, an electronic tablet (1 & 1A) or a marker board can rest against the support panel (5A, 5B, 5C & 5D) during use; and 
the pivotal hinge (6, 7, 8, 10 & 11) connecting the removable attachment means (3) to the support means (5), wherein the support means (5) is pivotal to the stowed position (See Figures 3 & 5) and an operational position (See Figures 4, 6 & 7); 
wherein the support means (5) and portable device (1 & 1A) in the operational position (See Figures 4, 6 & 7) are positioned upright in front of an instrument panel on the motor vehicle, and 
wherein the support means (5) and portable device (1 & 1A) in the stowed position (See Figures 3 & 5) orients the portable device (1 & 1A) face down toward the column to provide a user with an unobstructed view of the instrument panel. 
However, Ackeret et al., lacks and does not explicitly disclose simultaneously conform to an upper surface of the steering column, an upper surface of the lower dashboard.
Pernici et al., teaches conformable structure (i.e. (702 or 1010) in Figures 17 & 39) that is adapted to simultaneously conform to an upper surface of the steering column, an upper surface of the lower dashboard “(i.e. inasmuch as it is capable of this use with a vehicle having an appropriately sized and shaped gap)”.
It would have been obvious to one having ordinary skill in the art at the time invention was effectively filed to make simultaneous conform as taught by Pernici et al., in order to provide a snug fit and prevent accidental movement.

Regarding claim 23, Ackeret et al., discloses wherein the pivotal hinge (6, 7, 8, 10 & 11) is a friction hinge with sufficient friction to hold the support means (5) and attached portable device (1 & 1A) in a plurality of unique positions while the motor vehicle is in use.  

Regarding claim 24, Ackeret et al., discloses wherein the pivotal hinge (6, 7, 8, 10 & 11) is a friction hinge with sufficient friction to hold the support means (5) and attached portable device (1 & 1A) in a plurality of unique positions while the motor vehicle is in use.  

Regarding claim 25, Ackeret et al., discloses wherein the pivotal hinge (6, 7, 8 10 & 11) is a friction hinge with sufficient friction to hold the support means (5) and attached portable device (1 & 1A) in a plurality of unique positions while the motor vehicle is in use.

Claim 2 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2016 / 0236626) to Yialamas.
Regarding claim 2, Ackeret et al., as modified by above lacks and does not disclose wherein the support means (5) further includes one or more magnetic connectors for temporary attachment of the portable device.  
	Yialamas teaches the device holder including one or more magnetic connectors (i.e. (30 or 48) in Figures 1 & 3) for temporary attachment of the portable device (12 & 16).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make one or more magnetic connectors for temporary attachment of the portable device as taught by Yialamas with the device holder of Ackeret et al., in order to provide quick, easy and reliable attachment.

Regarding claim 20, Ackeret et al., as modified by Yialamas discloses wherein the support means (18) comprises one or more magnetic connectors.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 8,505,795 B2) to Dunn.
Regarding claim 4, Ackeret et al., as modified lacks and does not explicitly disclose one or more foam pads.
Dunn et al., teaches the panel (11, 13 & 15) adapted to support one or more foam pads (i.e. Memory Foam) (See Column 3, lines 28 – 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the panel adapted to support one or more foam pads as taught by Dunn et al., with the device of Ackeret et al., in order to widen and adjust the space between the attachment panels (See Column 3, lines 28 – 34).

Claim 5, 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 9,889,800 B1) to Fan.
Regarding claim 5, Ackeret et al., as modified by above lacks and does not explicitly disclose wherein the attachment panel comprises a center attachment arm, a left and right attachment arms and at least one biasing spring tending to bias the center attachment arm away from the left and/or right attachment arms. 
Fan ‘800 teaches the attachment panel (i.e. 112, Left (111) & Right (111) in Figure 1) comprises the center attachment arm (112), the left and right attachment arms (i.e. left & Right (111) in Figure 1) and at least one biasing spring tending to bias (i.e. Angle Arrow in Figure 1) the center attachment arm (112) from the left and / or right attachment arms (i.e. left & Right (111) in Figure 1) for the purpose of providing additional friction force (See Column 3, lines 20 – 42).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the attachment panel comprising the center attachment arm, a left and right attachment arms and at least one biasing spring tending to bias the center attachment arm away from the left and / or right attachment arms as taught by Fan ‘800 with the device holder of Ackeret et al., in order to enhance and provide additional friction force.

Regarding claim 13, Ackeret et al., as modified by Fan ‘800 discloses wherein the conformable structure comprises a weighted structure (111 & 112) that engages the gap (41) formed between the steering column and lower dashboard.  

Regarding claim 17, Ackeret et al., as modified by Fan ‘800 discloses wherein the conformable structure comprises a base plate with a weighted structure (111 & 112) designed to engage the gap (41), wherein the base plate (11) is adapted to rest on the steering column and/or lower dashboard (40).  

Claim 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 9,749,002) to Fan.
Regarding claim 10, Ackeret et al., as modified by above lacks and does not explicitly disclose wherein the support means (5) comprises two retractable arms tending to retract toward each other and designed to grip opposite edges of a portable device and hold the portable device securely in place on the device holder during use.  
Fan ‘002 teaches the support means (1) comprises two retractable arms (2 & 3) tending to retract toward each other (i.e. See Arrow Direction in Figure 1) other an designed to grip opposite edges of the portable device (8) and hold the portable device (8) securely in place on the device holder during use (See Figures 1 & 7A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the retractable arms tending to retract toward each other and designed to grip opposite edges of the portable device and hold the portable device securely in place on the device holder during use as taught by Fan ‘002 with the device holder system of Ackeret et al., in order to adequately accommodate and secure various size portable devices.

Regarding claim 11, Ackeret et al., as modified by Fan ‘002 discloses wherein the two retractable arms (2 & 3) are spring loaded (i.e. via (14 & 54) in Figure 2) (See Column 5, lines 15 – 17).  
	
Claim 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 12 above, and further in view of (U.S. Patent Publication Number 2017 / 0267188) to Wilkinson.
Regarding claim 14, Ackeret et al., as modified by above lacks and does not explicitly disclose wherein the conformable structure comprises the conformable bag designed to engage the gap formed between the steering column and lower dashboard. 
Wilkinson teaches the conformable structure comprises the conformable bag (i.e. Inflatable Bladder designed to engage the gap (See Paragraphs 0027 – 0031) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the removable attachment means comprising the conformable bag designed to engage the gap as taught by Wilkinson with the device holder system of Ackeret et al., in order to accommodate various size gap spaces.

Regarding claim 18, Ackeret et al., as modified by Wilkinson discloses wherein the conformable structure comprises a conformable weighted bag (24 & 60) designed to engage the gap (i.e. Space), wherein the conformable weighted bag (24 & 60) covers more than half the underside of the removable attachment means (12) (See Figure 8). 
 
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,527,456 B2) to Ackeret et al., and (U.S. Patent Number 9,688,207 B1) to Pernici et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 4,776,553) to Kobayashi.
Regarding claim 15, Ackeret et al., as modified by above lacks and does not explicitly disclose wherein the support means comprises the front support panel and the rear support panel, wherein the front and rear support panels are connected by the second hinge, wherein the stowed position is defined by the front and rear support panels folded flat against one another.
Kobayashi teaches the support means (20 & 21) comprises the front support panel (20) and the rear support panel (21), wherein the front and rear support panels (20 & 21) are connected by the second hinge (15, 18, 19 & 22) (See Figures 1 & 3), wherein the stowed position is defined by the front and rear support panels (20 & 21) folded flat against one another (See Figures 7B, 8A & 8C) for the purpose of positioning the portable device to any desired angle.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support means comprises the front support panel and the rear support panel, wherein the front and rear support panels are connected by the second hinge, wherein the stowed position is defined by the front and rear support panels folded flat against one another as taught by Kobayashi with the device holder system of Ackeret et al., in order to enhance positioning the portable device at any desired angle.

Regarding claim 16, Ackeret et al., discloses wherein the pivotal hinge (6, 7, 8, 10 & 11) and/or the second hinge are living hinges.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.
Regarding applicant’s arguments concerning Ackeret et al. teaching three hinges instead of one and still cannot provide the disclosed stowed position, these are not found persuasive.  There is no claim language preventing the reading of three hinge structure of Ackeret et al. as applicant’s pivotal hinge connecting the angled section to the support means.  Regarding the long lever arms between the various hinges of Ackeret et al. such that the stowed position orients the portable device face down against the steering column, this is incorrect.  As described in Ackeret et al. the lever arms are telescope (6’ and 6”) or as shown in fig. 15, the lever arm 16 is relatively short such that edge of the device held is within removable attachment means of the panel with an angled section such that when this is inserted gap between the steering column and dashboard at least a portion of the device would rest against the steering column in the stowed position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734               

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734